 1   KARL OLSON (SBN 104760)
     AARON R. FIELD (SBN 310648)
 2   CANNATA O’TOOLE FICKES & OLSON LLP
     100 Pine Street, Suite 350
 3   San Francisco, California 94111
     Telephone:     (415) 409-8900
 4   Facsimile:     (415) 409-8904
     Email:         kolson@cofolaw.com
 5                  afield@cofolaw.com
 6   Attorneys for Intervenor
     THE SACRAMENTO BEE
 7
     JOHN A. LAVRA, CSB No.: 114533
 8   AMANDA L. MCDERMOTT, CSB No.: 253651
     LONGYEAR, O’DEA & LAVRA, LLP
 9   3620 American River Drive, Suite 230
     Sacramento, CA 95864
10   Phone:       916-974-8500
     Facsimile:   916-974-8510
11   Email:       lavra@longyearlaw.com
                  mcdermott@longyearlaw.com
12
     Attorneys for Defendants
13   COUNTY OF SACRAMENTO, SACRAMENTO
     COUNTY SHERIFF’S DEPARTMENT, SCOTT R.
14   JONES, JARROD HOPECK, and JEFFREY WILSON
15
                            UNITED STATES DISTRICT COURT
16
                          EASTERN DISTRICT OF CALIFORNIA
17

18   MAYCO M. RODRIQUE,                         Case No. 2:17-cv-02698-WBS-EFB
19     Plaintiff,                               STIPULATION AND [PROPOSED]
                                                ATTORNEYS’ EYES ONLY
20    v.                                        PROTECTIVE ORDER
21   COUNTY OF SACRAMENTO,                      Date:             N/A
     SACRAMENTO COUNTY SHERIFF’S                Time:             N/A
22   DEPARTMENT, SCOTT R. JONES,                Judge:            Hon. Edmund F. Brennan
     JARROD HOPECK, JEFFREY WILSON,             Location:         Ctrm. 8, 13th Floor
23   and DOE 3 to 20,
24     Defendants.
25

26

27

28

                                   STIPULATION AND ORDER
                                 CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1          This Stipulation and Attorneys’ Eyes Only Protective Order (“Stipulation and Order”) is
                                                       2   entered into by and among Intervenor The Sacramento Bee (“Intervenor”) and defendants
                                                       3   County of Sacramento, Sacramento County Sheriff’s Department, Scott R. Jones, Jarrod
                                                       4   Hopeck, and Jeffrey Wilson (“defendants”) (collectively, “the parties”), by and through their
                                                       5   counsel.
                                                       6          WHEREAS, Intervenor moved to intervene in this matter for the purpose of, among
                                                       7   other things, lifting or modifying a previously issued protective order, ECF No. 40, such that
                                                       8   plaintiff Mayco M. Rodrique (“plaintiff”) can disclose to Intervenor and Intervenor can receive
                                                       9   and report to its readers and the public on documents related to the use of force incidents
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   referenced in ECF No. 50-15, which includes at least the documents described at ECF No. 49 at
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           7:13-11:16.
                                                      12          WHEREAS, at a hearing on August 28, 2019, the Court granted Intervenor’s motion to
                 ATTORNEYS AT LAW




                                                      13   intervene and directed the parties to meet and confer further about the documents at issue in
                                                      14   Intervenor’s motion.
                                                      15          WHEREAS, at the August 28, 2019 hearing, and in a minute order issued thereafter, to
                                                      16   facilitate the parties’ meet and confer efforts, the Court ordered (1) the parties to file a proposed
                                                      17   stipulated attorney’s eyes only protective order; (2) defendants to provide Intervenor’s counsel
                                                      18   with the same versions of the documents at issue in Intervenor’s motion, including at least the
                                                      19   documents described at ECF No. 49 at 7:13-11:16, that defendants had previously provided to
                                                      20   plaintiff in discovery, subject to the order; (3) the parties to meet and confer about the legality
                                                      21   of preventing the documents at issue in Intervenor’s motion from being disclosed via a
                                                      22   protective order; and (4) the parties to present any remaining disputes to the Court in a later
                                                      23   joint statement to be filed by October 15, 2019 and heard by the Court on October 30, 2019 at
                                                      24   10:00 a.m.
                                                      25          NOW, THEREFORE, IT IS STIPULATED AND AGREED that there is GOOD
                                                      26   CAUSE to ORDER:
                                                      27

                                                      28
                                                                                                             1
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   I.     PROVISION TO COUNSEL
                                                       2          1.       Subject to the terms of this Stipulation and Order, defendants shall provide the
                                                       3   documents at issue in Intervenor’s motion, including the documents identified by bates number
                                                       4   at ECF No. 49 at 7:13-11:16 (“the Protected Materials”), to Intervenor’s counsel, Karl Olson
                                                       5   and Aaron Field of Cannata O’Toole Fickes & Olson LLP, within three (3) calendar days by
                                                       6   overnight mail or hand delivery.
                                                       7          2.       The Protected Materials shall be provided in electronic “PDF” format and shall
                                                       8   bear the same bates labels that they did when they were produced to plaintiff during discovery.
                                                       9   Hard copies of Protected Materials will be provided to Intervenor’s counsel upon their request
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   and at their cost to copy and mail/deliver.
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                                  3.       The Protected Materials shall be provided in complete and unredacted form
                                                      12   unless they were redacted when defendants produced them to plaintiff in discovery, in which
                 ATTORNEYS AT LAW




                                                      13   case they shall be no more redacted than they were when defendants produced them to plaintiff
                                                      14   in discovery.
                                                      15   II.    DEFINITIONS
                                                      16          1.       For purposes of this Stipulation and Order, to “Disclose” shall mean to show,
                                                      17   provide, or convey a document to a third party.
                                                      18          2.       For purposes of this Stipulation and Order, “COFO” shall mean Karl Olson,
                                                      19   Aaron Field, and Cannata O’Toole Fickes & Olson LLP and its partners, associates, employees,
                                                      20   and agents.
                                                      21   III.   LIMITATIONS ON USE OF PROTECTED MATERIALS
                                                      22          1.       Unless and until otherwise ordered by the Court or agreed upon by the parties,
                                                      23   with the exception of the disclosure required by section I.1, the Protected Materials may only be
                                                      24   Disclosed to:
                                                      25                   (a)    COFO, counsel for Intervenor, to the extent reasonably necessary to render
                                                      26   professional services in this action;
                                                      27

                                                      28
                                                                                                                 2
                                                                                                     STIPULATION AND ORDER
                                                                                                   CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1                   (b)        Amanda McDermott and Longyear, O’Dea & Lavra, LLP and its partners,
                                                       2   associates, employees, and agents, to the extent reasonably necessary to render professional
                                                       3   services in this action;
                                                       4                   (c)        Vendors and their employees and agents with whom COFO has contracted
                                                       5   for purely clerical functions, such as the copying of documents, who have, prior to receipt of
                                                       6   Protected Materials, signed the Certification attached hereto as Exhibit A, and only to the extent
                                                       7   reasonably necessary to render professional services in this action;
                                                       8                   (d)        Vendors and their employees and agents with whom COFO has contracted
                                                       9   to administer its information technology systems, who have, prior to receipt of Protected
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   Materials, signed the Certification attached hereto as Exhibit A, and only to the extent reasonably
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           necessary to render professional services in this action;
                                                      12                   (e)        Mark Merin and Paul Masuhara, counsel for plaintiff, to the extent
                 ATTORNEYS AT LAW




                                                      13   reasonably necessary to render professional services in this action and only upon signing the
                                                      14   Certification attached hereto as Exhibit A; and
                                                      15                   (f)        The Court, as discussed infra.
                                                      16           2.      COFO shall retain all original executed Certifications it obtains from the persons
                                                      17   authorized to receive Protected Materials as identified in sections III.1.(a)-(f) for at least one year
                                                      18   and, upon the written request of defendants, shall circulate copies to defendants’ counsel.
                                                      19           3.      Without written permission of defendants or a court order, all persons authorized
                                                      20   to receive Protected Materials subject to sections I.1. and III. 1.(a)-(f) are prohibited from
                                                      21   disclosing Protected Materials to the Intervenor The Sacramento Bee, its parent company, board
                                                      22   members, officers, directors, independent contractors or employees, or any other news media
                                                      23   organization, employee, or affiliate thereof.
                                                      24           4.      Each person receiving Protected Materials must store and maintain them in a
                                                      25   location and in a secure manner that ensures that access is limited to the persons authorized under
                                                      26   this Order.
                                                      27

                                                      28
                                                                                                                3
                                                                                                    STIPULATION AND ORDER
                                                                                                  CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1          5.      All counsel who have access to the Protected Materials under this Stipulation and
                                                       2   Order acknowledge they are bound by this Stipulation and Order and submit to the jurisdiction of
                                                       3   the court for purposes of enforcing this Stipulation and Order.
                                                       4   IV.    SCOPE
                                                       5          1.      The protections conferred by this Stipulation and Order cover not only Protected
                                                       6   Materials but also (1) any information copied or extracted from Protected Materials and (2) all
                                                       7   copies, excerpts, summaries, or compilations of Protected Materials.
                                                       8   V.     COURT PROCEDURES
                                                       9          1.      Disclosure of the Protected Materials to Court Officials and Mediators. Subject to
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   the provisions of this section, the Protected Materials may be disclosed to the Court, Court
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           officials, or Court employees involved in this action through means other than filing of said
                                                      12   documents in the judicial record unless as provided infra.
                 ATTORNEYS AT LAW




                                                      13          2.      Obligations of the Court. The employees of the Court and the Clerk’s office have
                                                      14   no duty to the parties to maintain the confidentiality of any information in any papers filed with
                                                      15   the Court or as otherwise ordered by the Court.
                                                      16          3.      Filing Protected Materials with the Court. If any party to this Stipulation and Order
                                                      17   intends to file Protected Materials with the Court, it must provide notice to the other parties’ legal
                                                      18   counsel at least five (5) days before doing so and provide the other parties with an opportunity to
                                                      19   move that the Protected Materials be filed under seal. Unless otherwise ordered by the Court or
                                                      20   agreed upon by the parties, Protected Materials may not be publicly filed to the extent that such a
                                                      21   motion to seal is granted, but may be publicly filed to the extent that such a motion is denied and
                                                      22   not otherwise precluded by the Court. Any motion to seal shall comply with Eastern District
                                                      23   Local Rule 141 and all other applicable Eastern District Local Rules.
                                                      24          4.      Retrieval of the Protected Materials. Within seventy-five (75) days after receiving
                                                      25   notice of the entry of an order, judgment, or decree finally disposing of Intervenor’s motion,
                                                      26   including any and all appeals therefrom, all persons having received the Protected Materials shall
                                                      27   – to the extent necessary based upon any applicable order, judgment, or decree of the Court and
                                                      28
                                                                                                              4
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   agreement of the parties – return them to defendants or certify that they have been destroyed.
                                                       2   However, COFO shall be entitled to retain all court papers, hearing transcripts, and attorney work
                                                       3   product related to the Protected Materials, provided that COFO does not Disclose such court
                                                       4   papers, hearing transcripts, and attorney work product except as permitted by this Stipulation and
                                                       5   Order, any order, judgment, or decree of the Court, and any agreement of the parties.
                                                       6          5.      Use of Protected Materials in Open Court. Nothing in this Stipulation and Order
                                                       7   shall be construed to affect the parties’ use of any document, material, or information at any
                                                       8   hearing or trial. A party that intends to present or anticipates another party may present any
                                                       9   Protected Materials or information it contends may not be Disclosed under this Stipulation and
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   Order in open court shall bring that issue to the Court’s and parties’ attention without disclosing
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           the Protected Materials. The Court may thereafter make such orders as are necessary to govern
                                                      12   the use of such documents or information.
                 ATTORNEYS AT LAW




                                                      13   VI.     CLIENT COMMUNICATION
                                                      14          1.      Notwithstanding any other provision of this Stipulation and Order, nothing in this
                                                      15   Stipulation and Order shall prevent, restrict, or limit in any way counsel from rendering advice to
                                                      16   their clients and, in doing so, relying upon the examination of the Protected Materials. In
                                                      17   rendering such advice and otherwise communicating with the client, however, counsel shall not
                                                      18   specifically Disclose any of the Protected Materials or any specific information they contain,
                                                      19   except as permitted by this Stipulation and Order.
                                                      20   VII.   NO DISQUALIFICATION
                                                      21          1.      The parties have agreed that, notwithstanding any other provision of this
                                                      22   Stipulation and Order, COFO shall not be disqualified from any other case involving any
                                                      23   defendant and no defendant shall seek such disqualification based on COFO’s receipt of Protected
                                                      24   Material, review of Protected Material, meet and confer efforts regarding Protected Material, and
                                                      25   litigation regarding Protected Material pursuant to this Stipulation and Order. As the matter is not
                                                      26   currently ripe for adjudication, this court makes no ruling on that question. However, the parties
                                                      27

                                                      28
                                                                                                             5
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   are free to present their agreement to any court that may be called upon to decide the issue, if and
                                                       2   when it is ripe.
                                                       3   VIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIALS
                                                       4           1.         If a party that received Protected Materials learns that, by inadvertence or
                                                       5   otherwise, it has Disclosed Protected Materials to any person or in any circumstance not
                                                       6   authorized under this Stipulation and Order, that party must immediately (a) notify in writing the
                                                       7   defendants of the unauthorized Disclosure, (b) use its best efforts to retrieve all unauthorized
                                                       8   copies of the Protected Materials, (c) inform the person or persons to whom unauthorized
                                                       9   Disclosures were made of all the terms of this Stipulation and Order, and (d) request such person
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10   or persons to execute the Certification that is attached hereto as Exhibit A.
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           IX.     PUBLIC INFORMATION
                                                      12           1.         Notwithstanding any other provision of this Stipulation and Order, nothing in this
                 ATTORNEYS AT LAW




                                                      13   Stipulation and Order shall prevent, restrict, or limit in any way the parties or counsel from freely
                                                      14   using, discussing, disclosing, citing to, referring to, or reporting on, in this action or any other,
                                                      15   publicly available information or information obtained by means other than this Stipulation and
                                                      16   Order. For example, Intervenor The Bee is free to use and disclose to the public any records
                                                      17   which may be the subject of this Order which it obtains independently through the California
                                                      18   Public Records Act or other lawful means not involving a violation of this Order.
                                                      19           2.         Notwithstanding any other provision in this Order, it is understood that
                                                      20   Intervenor’s counsel at COFO are free to advocate to the Court that any or all of the documents
                                                      21   subject to this Order shall be made public and shall not be subject to attorney’s eyes only
                                                      22   treatment.
                                                      23   X.      MODIFICATION AND SURVIVAL
                                                      24           1.         The parties reserve the right to seek modification of the Stipulation and Order at
                                                      25   any time for good cause. The parties agree to meet and confer prior to seeking to modify this
                                                      26   Stipulation and Order. This Stipulation and Order may only be modified by written stipulation of
                                                      27   the parties or by order of the Court.
                                                      28
                                                                                                                 6
                                                                                                     STIPULATION AND ORDER
                                                                                                   CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1   XI.    NO CONTRACT
                                                       2          1.      This stipulation is for the Court’s consideration and approval as an order. It shall
                                                       3   not be construed to create a contract between the parties or between the parties and their counsel.
                                                       4   XII.   VIOLATIONS
                                                       5          1.      Any violations of this Order may be punished by any and all appropriate measures
                                                       6   including, without limitation, contempt proceedings and/or monetary sanctions.
                                                       7   XIII. COURT’S RETENTION OF JURISDICTION
                                                       8          1.      The Court retains jurisdiction to make any such amendments, modifications, and
                                                       9   additions to this Stipulation and Order as it deems appropriate.
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                      10                                         Respectfully submitted,
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           DATED: September 10, 2019             CANNATA O’TOOLE FICKES & OLSON LLP
                                                      12
                                                                                                 By:     /s/ Karl Olson
                 ATTORNEYS AT LAW




                                                      13                                                 KARL OLSON

                                                      14                                         Karl Olson
                                                                                                 Aaron R. Field
                                                      15
                                                                                                 Attorneys for Intervenor
                                                      16                                         THE SACRAMENTO BEE
                                                           DATED: September 11, 2019             LONGYEAR, O’DEA & LAVRA, LLP
                                                      17

                                                      18                                         By:     /s/ Amanda L. McDermott
                                                                                                         AMANDA L. MCDERMOTT
                                                      19
                                                                                                 Attorneys for Defendants
                                                      20                                         COUNTY OF SACRAMENTO, ET AL.

                                                      21

                                                      22   IT IS SO ORDERED.

                                                      23

                                                      24   DATED: September 16, 2019             __________________________
                                                                                                 HON. EDMUND F. BRENNAN
                                                      25                                         UNITED STATES MAGISTRATE JUDGE
                                                      26

                                                      27

                                                      28
                                                                                                             7
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
                                                       1                                               EXHIBIT A
                                                       2                                           CERTIFICATION
                                                       3
                                                                  I, ____________________, hereby certify my understanding that Protected Materials are
                                                       4
                                                           being provided to me pursuant to the terms and restrictions of the Stipulation and Order dated
                                                       5
                                                           _________________, in Rodrique v. County of Sacramento, Case No. 2:17-CV-02968-WBS-
                                                       6
                                                           EFB (E.D. Cal.). I have been given a copy of that Order and have read it. I agree to be bound by
                                                       7
                                                           the Order. I will not Disclose the Protected Materials to anyone, except as allowed by the
                                                       8
                                                           Stipulation and Order. I will maintain all such Protected Materials, including copies, notes, or
                                                       9
100 PINE STREET, SUITE 350, SAN FRANCISCO CA, 94111




                                                           other transcriptions made therefrom, in a secure manner to prevent unauthorized access to them.
                                                      10
                                                           No later than thirty (30) days after the conclusion of this action, I will return to the counsel who
       CANNATA O’TOOLE FICKES & OLSON LLP




                                                      11
         TEL: 415.409.8900 – FAX: 415.409.8904




                                                           provided me with the Protected Materials or destroy the Protected Materials, including copies,
                                                      12
                                                           notes, or other transcriptions made therefrom. I hereby consent to the jurisdiction of the United
                 ATTORNEYS AT LAW




                                                      13
                                                           States District Court for the Eastern District of California for the purpose of enforcing the
                                                      14
                                                           Stipulation and Order.
                                                      15
                                                                  I declare under penalty of perjury that the foregoing is true and correct and that this
                                                      16
                                                           certification is executed this _____ day of __________, at ____________________.
                                                      17

                                                      18
                                                                                                         By: ___________________________
                                                      19
                                                                                                         Address: ______________________
                                                      20
                                                                                                         ______________________________
                                                      21
                                                                                                         Phone: ________________________
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                              8
                                                                                                 STIPULATION AND ORDER
                                                                                               CASE NO. 2:17-CV-02698-WBS-EFB
